DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2022 has been entered.
 
Status of Claims
This action is in reply to the amendment filed on 21 July 2022.
Claims 1-10 are currently pending and have been examined. 
This action is made Non-FINAL.

Response to Arguments
Applicant's arguments, see remarks at pages with respect to the rejection of claims 1-10 under 35 U.S.C. 103 over Listwin et al. have been fully considered but are not persuasive. Specifically, Applicant argues:
"7. The Applicant submits that none of Listwin and Cantrell is relevant to the present application because both relate to autonomous UAVs that can navigate to home location autonomously, and therefore do not need any path planning in event of communication failure, which is the subject matter of the present application. Notwithstanding above, the applicant submits below his analysis of teachings of Listwin and Cantrell."
Examiner's Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., path planning in the event of communication failure) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, it is not clear whether the applicant is arguing that this is nonanalogous art. It seems in the case of communication loss in the present application, the UAV is pre-programed (i.e. could be automatically performing or autonomous) to return home or to a last healthy communication waypoint. Therefore, Listwin and Cantrell would at least be relevant without the "path planning in the event of communication failure".

"8. The applicant submits that Listwin is not relevant to the present application as it does not provide any teachings of determination of loss of the wireless radio link-based communication being on account of an obstacle."
Examiner's Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determination of loss of the wireless radio link-based communication being on account of an obstacle) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)

With regard to numbered paragraph 9 starting on page 6 of Applicant Arguments, the Applicant submits "As Listwin's teaching do not lead to conclusion that the UAV shall return to last healthy communication waypoint every time there is a loss of communication through the wireless radio link, it is obvious that Listwin is not trying to determine if loss of wireless radio communication is due to an obstacle"
Examiner's Response:
In response to applicant's argument that the Listwin reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determine if loss of wireless radio communication is due to an obstacle) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)

"11. In view of above, Listwin's teaching of returning to place of last known signal does not relate to wireless radio signal exclusively, which is essential for determination if the wireless radio communication failure is due to an obstacle, and further strengthens the conclusion that Listwin is not trying to determine if loss of wireless radio communication is due to an obstacle. Therefore, the applicant submits that the cited teachings of Listwin are out of context, not being related to determination if the communication failure is due to an obstacle."
Examiner's Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determine if loss of wireless radio communication is due to an obstacle) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

"12. The final office action has combined teachings of Cantrell with those of Listwin to overcome the alleged deficiency of Listwin in respect of "waiting, at the last healthy communication waypoint location, by the flight control system, for a defined time period for communication to return before enabling the UAV to return to its home location." The applicant submits that Listwin, as argued and concluded above, does not relate to determination if the wireless radio communication failure is due to an obstacle, and therefore does not provide any motivation for combining teachings of any other reference in respect of the feature"
Examiner's Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determination if the wireless radio communication failure is due to an obstacle) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With regard to numbered paragraph 13 starting on page 7 of Applicant Arguments "The applicant submits that Control system of UAV of Cantrell is configured to: (i) autonomously navigate the UAV from a first starting point along a first flight path to a navigational waypoint according to autonomous operation without any human pilot navigation from the remote navigational control system; and (ii) communicate with the remote navigational control system when the UAV arrives at the navigational waypoint. (Refer to claims 1, 13, and paragraphs [0019] [0032] and [0033] of Cantrell) and therefore, the waiting for the predefined time referred to in the cited portions of Cantrell, is at any of the navigational waypoints and not at last healthy communication waypoint. As can be appreciated, waiting for the predefined time after arriving at any of the navigational waypoints are related to determining if there is a communication failure, and is not relevant to the present case which relates to determination if the communication failure is due to an obstacle"
Examiner's Response:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., determination if the communication failure is due to an obstacle) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3, 5-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Listwin et al. (US. Pub. No. 20170351254 A1) in view of Cantrell (US. Pub. No. 20180239350 A1)
Regarding claims 1 and 5:
	Listwin teaches:
A method for executing safe-return of an Unmanned Aerial Vehicle (UAV) moving along a path having a plurality of communication waypoints (see abstract and see at least section [0051] regarding point-to-point communication or waypoints)
each communication waypoint providing communication between the UAV and a home location through a wireless radio link (see at least section [0051] regarding a set of waypoints to ensure constant connection. Also, see [0032] regarding a network connection may be a radio communication system (i.e. between base station and UAV).)
the method comprising the steps of: detecting, by a flight control system of the UAV, a communication failure (from section [0056]: “When the UAV control system loses external communications for a predetermined amount of time, the autopilot may operate according to a set of predetermined behavior fail-safes”. This document discloses a detection of the loss of external communications (i.e. communication failure).)
enabling, by the flight control system, on detection of the communication failure, the UAV to return to a last healthy communication waypoint location (from section [0056]: “When the UAV control system loses external communications for a predetermined amount of time, the autopilot may operate according to a set of predetermined behavior fail-safes including continue mission, return home, return to place of last known signal, continue to network hotspot, go to pre-determined location, loiter, circle, hover, land, resurface (lower altitude), follow geographic contours, etc., and combinations thereof.” Disclosed herein is a UAV control system that will return the UAV to a home location or a place of last known signal (i.e. healthy communication waypoint).)
last healthy communication waypoint location (see at least section [0043] and [0056] regarding returning to a last known connection/signal location.)
Listwin does not explicitly teach waiting, by the flight control system, for a defined time period for communication to return before enabling the UAV to return to its home location.
	Cantrell teaches:
and waiting, by the flight control system, for a defined time period for communication to return before enabling the UAV to return to its home location (see claims 12 and 22 and see at least sections [0019], [0042], and [0049] regarding returning a UAV to a starting position (i.e. home location) if a UAV control circuit cannot communicate with the remote navigational control system within a predetermined amount of time after arriving at a navigational waypoint.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the autonomous control system for a UAV of Listwin et al. by the system of Cantrell for waiting, by the flight control system, for a defined time period for communication to return before enabling the UAV to return to its home location as both systems are directed to a control system of an UAV and one of ordinary skill in the art would have recognized the established function of having wait, by the flight control system, for a defined time period for communication to return before enabling the UAV to return to its home location and predictably would have applied it to improve the control system for an autonomous vehicle of Listwin et al.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous control system for a UAV of Listwin to provide waiting, by the flight control system, for a defined time period for communication to return before enabling the UAV to return to its home location, as taught by Cantrell, to include a default mechanism in the event the UAV communication fails at a waypoint (Cantrell at [0042]).
Regarding the further limitations of claim 5:
	Listwin teaches:
a communication module (See Fig. 6 “example computer components which may be utilized according to some embodiments” and section [0063] which discloses a “network communication module”.)
a flight control system (See Fig. 1 “an example UAV control system”)

Regarding claims 2 and 6:
	Listwin teaches:
wherein the UAV returns back to the home location using linear shortest flight path from the last healthy communication waypoint location to the home location (from section [0017]: “According to some embodiments alternatively or additionally, the unmanned aerial vehicle control system flies to a predetermined or real-time processed destination using the shortest distance that comprises points on the cellular data network coverage map.” Also, see section [0056]: “When the UAV control system loses external communications for a predetermined amount of time, the autopilot may operate according to a set of predetermined behavior fail-safes including continue mission, return home, return to place of last known signal, continue to network hotspot, go to pre-determined location, loiter, circle, hover, land, resurface (lower altitude), follow geographic contours, etc., and combinations thereof. For example, if system is unable to transmit or receive data from the ground station, the cloud, another drone, etc. for a set amount of time, it determines that it has lost connection. With this established, the system defaults to a predetermined setting such as returning to its last known connection location. If connection is still not regained, system may return to home because of programmed settings.” This reference discloses embodiments that the UAV control system flies to a destination using the shortest distance that comprises points, which could include a linear shortest flight path. One of the embodiments include returning to a place of last known signal (i.e. healthy communication waypoint) and then returning home, which could include the UAV flying the shortest distance from the last known signal location to the home location.)

Regarding claim 3 and 7:
	Listwin teaches:
wherein the UAV returns back to the home location if the communication does not return within the defined time period (from section [0056]: “For example, if system is unable to transmit or receive data from the ground station, the cloud, another drone, etc. for a set amount of time, it determines that it has lost connection. With this established, the system defaults to a predetermined setting such as returning to its last known connection location. If connection is still not regained, system may return to home because of programmed settings.”)

Regarding claim 9:
	Listwin teaches:
wherein the flight control system is further configured to, using one or more sensors, monitor UAV parameters selected from any or a combination of location, payload, speed, height, direction, path traversed, and fuel level (see at least sections [0058]-[0060] where a plurality of sensors are used to receive data. From section [0058]: “For example, the UAV control system may include a thermal camera, infrared camera, gyroscope, audio sensor, video camera, proximity sensor, altimeter, accelerometer, etc. Sensor data may include altitude, longitude, latitude, wind speed, speed over ground, air temperature, proximity to objects, signal strength, battery voltage, battery amperage, light intensity, sound intensity, air pressure and so forth. Sensor data, such as weather data, air traffic data, cell signal strength and so forth may be provided to and/or collected by the UAV control system. Decisions can then be made based upon this sensor data.”)

Regarding claim 10:
	Listwin teaches:
wherein the communication failure is detected based on status of the wireless radio link (from section [0032]: “The UAV control system is capable of switching between a point-to-point radio frequency connection 21 and a data network connection 23. Such a data network connection may be a cellular connection, or other radio communication system on another band than cellular transmissions. Any radio band could be used to communication between a base station 5 and the UAV 3.” Also, see section [0056]: “[0056] When the UAV control system loses external communications for a predetermined amount of time, the autopilot may operate according to a set of predetermined behavior fail-safes”.)

	Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Listwin et al. (US. Pub. No. 20170351254 A1) in view of Cantrell (US. Pub. No. 20180239350 A1), as applied to claims 1 and 5 above, and in further view of Paduano et al. (US. Pub. No. 20150323932 A1).
Regarding claim 4 and 8:
The combination of Listwin and Cantrell does not explicitly teach wherein in case the communication returns within the defined time period, the UAV waits for user command.
	Paduano teaches:
wherein in case the communication returns within the defined time period, the UAV waits for user command (from section [0102]: “Lost communications with the combat outpost 110 may be defined as the lack of a heartbeat message for a predetermined time (e.g., 10 to 300 seconds, more preferably 20 seconds to 100 seconds, most preferably about 30 seconds). If communication is re-established after a lost communications contingency has been executed, the operator may override the AACU system-equipped aerial vehicle's behavior by uploading and executing new mission plan data. This may include commanding the aerial vehicle 102 to execute its currently loaded mission. The main operating base 112 has the capability of uploading new mission plan data, whereas the combat outpost 110 does not.” After the communications are reestablished, the operator (i.e. user) has the option to adjust the mission or flight path of the autonomous aerial vehicle through the Autonomous Aerial Cargo/Utility (AACU) system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous control system for a UAV of Listwin as modified by Cantrell to provide wherein in case the communication returns within the defined time period, the UAV waits for user command, as taught by Paduano, to provide the operator (i.e. user) with the capability to execute the current task or a new task to enhance safety with the human-machine system (Paduano at [0102] and [0120]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pilskalns et al. (US 20170233071 A1) is pertinent because it is a return-to-home command for securing an unmanned aerial vehicle (UAV) from flying away.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Thurs 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666    

/AARON L TROOST/Primary Examiner, Art Unit 3666